Citation Nr: 0730931	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-31 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for residuals of 
asbestos exposure.

2. Entitlement to service connection for a left ankle 
disability.

3. Entitlement to service connection for a toenail 
disability.

4. Entitlement to service connection for tinea pedis.

5. Entitlement to service connection for right carpal tunnel 
syndrome.

6. Entitlement to service connection for arthritis of the 
right thumb.

7. Entitlement to service connection for a left knee 
disability.

8. Entitlement to service connection for bilateral hearing 
loss.

9. Entitlement to service connection for a back disability.

10. Entitlement to service connection for a sinus disability.

11. Entitlement to service connection for bilateral hip 
disability.

12. Entitlement to service connection for left side lipoma.

13. Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The appellant had Reserve service from 1974 to 2000.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2003.  This matter was 
originally on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama.

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in August 2004, the appellant listed obesity and 
diabetes alongside the issues currently on appeal; these 
issues were referred previously to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The terms "active military, naval, or air service" include 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 C.F.R. § 3.6(a) 
(2007).  This is relevant because the appellant has alleged 
that an injury and several diseases arising during active 
duty for training and inactive duty training periods.

In order to determine whether an injury or disease was 
incurred during active military service, exact dates for any 
active duty for training or inactive duty training periods 
must be established.  

In October 2002, the appellant submitted a chronological 
statement of retirement points, including inactive duty 
points as well as active duty points from April 1974 to April 
2001.  In January 2003, the RO sent a letter to the appellant 
requesting that she furnish all dates of all periods of 
active duty service.  In February 2003, she submitted a VA 
Form 21-4138, Statement in Support of Claim, in which she 
indicated that she attended drills each month and summer camp 
and offered to obtain the exact dates if directed where to do 
so.  The appellant submitted orders to report for 5 days of 
annual training from November 26, 1990.  In September 2003, 
the appellant submitted a certificate of departure from Korea 
dated July 11, 1993 and orders to report to Korea from July 
10, 1993 to July 31, 1993.

The appellant stated in August 2002 that she injured her left 
ankle during drill at the 803rd reserve unit, that a sinus 
condition started in boot camp, and that her other disorders 
such as bilateral foot onychomycosis with tinea pedis, carpal 
tunnel syndrome of the right wrist, arthritis of the left and 
right hand and left knee, hearing loss, back condition, hip 
condition are related to her physical training while on 
reserve duty.

The case was remanded by the Board in June 2006 for 
additional development including contacting the appropriate 
service department offices and obtaining documentation of the 
exact dates of the appellant's service, including all periods 
of active duty for training and inactive duty training 
periods.  A request for information was submitted in June 
2006.  The response to the request indicated that the record 
didn't indicate any active duty service and there were no DD 
214 in the record.  The appellant's personnel file was sent 
and associated with the claims file.

The record still does not document the dates of active duty 
for training or inactive duty training periods. Since veteran 
status depends, in part, on injury or disease incurred during 
active duty for training period or injury incurred during 
inactive duty training period, documentation of specific 
dates and duties is required.  This information is relevant 
to the appellant's claim and is, or should be, a matter of 
federal record.  VA has an obligation under 38 C.F.R. § 
3.159(c)(2), (3) to pursue this information until a 
responsible custodian of such records reports that they are 
unavailable, or VA can reasonably conclude that any further 
effort to obtain them would be futile.

As the Board specifically requested exact dates of the 
appellant's service, including all periods of active duty for 
training and inactive duty training periods from appropriate 
service department offices, the negative response from the 
National Personnel Records Center (NPRC) compels the Board to 
remand the case again for the AMC/RO to research other 
sources. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the 
appropriate service department offices 
and all appropriate U.S. Army personal 
records repositories (including the 
Adjutant General of Alabama and the Army 
Reserve unit at Opelika, Alabama) and 
obtain documentation which sets forth the 
exact dates of the appellant's service, 
including all periods of active duty for 
training and inactive duty training.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

